                                                                                                       USDC SDNY
                                                                                                       DOCUMENT
                                                                                                       ELECTRONICALLY FILED
                                                                                                       DOC #:
                                                                                                       DATE FILED: 3/30/2020


                                                 THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                                   KATHLEEN D. REILLY
Corporation Counsel                                    100 CHURCH STREET                                     Assistant Corporation Counsel
                                                       NEW YORK, NY 10007                                            Phone: (212) 356-2663
                                                                                                                       Fax: (212) 356-3558
                                                                                                              Email: kareilly@law.nyc.gov


                                                                                 March 27, 2020

      BY ECF
      Honorable Mary Kay Vyskocil
      United States District Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

                        Re:       Karim Jones v. City of New York, et al.
                                  19 Civ. 10424 (MKV) (RWL)

      Your Honor:
                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney for defendant City of New York
      (“City”) in the above-referenced matter. Defendant City writes respectfully to request a ninety
      (90) day stay of the present civil proceedings in light of the current public health emergency
      associated with the COVID-19, or coronavirus, pandemic. This is the City’s first request for a
      stay of the action and plaintiff’s counsel, Pamela Roth, consents to this request.
                      By way of background, plaintiff brings this action, pursuant to 42 U.S.C. § 1983,
      alleging, inter alia, false arrest arising from his arrest on or about April 25, 2017. Plaintiff names
      the City of New York and John Doe officers as defendants in this action. 1 As Your Honor is
      likely aware, on November 9, 2019, this case was designated for participation in Local Civil
      Rule 83.10 (“the Plan”). According to the Plan, defendants’ answer is due 80 days after service
      of the first defendant. The Plan further provides that at the same time that plaintiff serves the
      complaint, plaintiff must serve on the City a § 160.50 release. The City was served with the
      Complaint on March 5, 2020; however, the City did not receive the § 160.50 release at the time
      of service and, to date, has not yet received same. (ECF No. 10.) As such, the City’s time to
      answer, in accordance with the Plan, has not yet begun. In compliance with the Plan, on March
      24, 2020, the City sent a letter to plaintiff’s counsel, via email, requesting the § 160.50 release
      and attached a copy of the Plan.
      1
        Two prior complaints bringing identical claims for the same alleged incident have already been dismissed twice in
      this district; one for failure to effect service, pursuant to FED. R. CIV. P. 4(n) and the other for failure to prosecute,
      pursuant to FED. R. CIV. P. 41(b). See Karim Jones v. City of New York, et al. 18 Civ. 2958 (AT) (SDNY); Karim
      Jones v. City of New York, et al. 19 Civ. 3040 (RA) (SDNY).
               As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
in a state of emergency because of the rapidly developing pandemic situation. On March 13,
2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well. That same day, the United States District Court for the Southern District of
New York (“Southern District”) issued Standing Order 20 MISC 138, which encouraged
individual judges to conduct court proceedings by phone and video conferencing where
practicable. Also on March 13, 2020, the Southern District issued Standing Order 20 MISC 015,
which suspended and tolled service of process requirements and deadlines. On March 16, 2020,
the Southern District issued a Revised Standing Order further limiting access to courthouses.
And finally, on March 20, 2020, Governor Cuomo issued an order that all non-essential work
forces are required to stay home, effective March 22, 2020.
                In light of pronouncements from government and judicial officials, associated
policies, expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus. Now,
effective March 22, 2020 and in compliance with the governor’s order, our Office is operating
remotely.
               Accordingly, once the City actually receives plaintiff’s signed § 160.50 release,
working from home creates a number of challenges that directly impact litigation, especially in
terms of requesting and obtaining documents necessary to enable the City to respond to the
complaint. The undersigned is not physically present to receive mail sent to the office, and
therefore is unable to reliably receive documents requested in regards to allegations set forth in
the complaint. Moreover, due the Governor’s latest order, obtaining documents from the relevant
agencies is going to prove extremely difficult, if not impossible, during this time period.
               With respect to deadlines in the instant action, the date on the docket provides the
current answer deadline as April 30, 2020; however, in accordance the Plan, the City’s time to
answer cannot be calculated until the § 160.50 release is received. (ECF No. 11.) Upon receipt of
the release, pursuant to the Plan, defendant is entitled to sixty (60) days to respond. In an
abundance of caution, in light of the current public health emergency, and in order avoid any
prejudice to defendant, the undersigned respectfully requests a ninety (90) day stay of the present
civil proceedings.
               Defendant thanks the Court for its time and consideration.
                                                            Respectfully submitted,
                                                            Kathleen D. Reilly
                                                            Kathleen D. Reilly
                                                            Assistant Corporation Counsel

cc:    By ECF                                         This request is GRANTED. Accordingly, by July 29,
       Pamela Roth, Esq., Attorney for Plaintiff      2020, the City shall either answer, or, if the § 160.50
                                                      release was not received by May 30, 2020, file a letter
                                                      updating the Court on the status of this action.

                                              -2-             3/30/2020
